     Case 3:16-cv-00750-W-BLM Document 128 Filed 03/25/21 PageID.1393 Page 1 of 5



 1
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT
 8                       SOUTHERN DISTRICT OF CALIFORNIA
 9
10    JANE DOE AND JANE ROE,                            Case No.: 16-CV-750 W (BLM)
                                      Plaintiffs,
11
                                                        ORDER:
      v.
12
      ELAINE C. DUKE, Acting secretary of               (1) ADOPTING JUDGE MAJOR’S
13
      the Department of Homeland Security, et           REPORT AND
14    al.,                                              RECOMMENDATION [DOC. 113];
                                  Defendants.
15
                                                        (2) GRANTING IN PART AND
16                                                      DENYING IN PART JUDGMENT
                                                        CREDITOR’S OPPOSITION TO
17
                                                        MARSHA GONZALEZ’S CLAIM OF
18                                                      EXEMPTION RE LEVY ON
                                                        CABRILLO CREDIT UNION [DOC.
19
                                                        98]
20
21
22         Pending before the Court is a Report and Recommendation (“R&R”) issued by
23   United States Magistrate Judge Barbara L. Major recommending that Judgment
24   Creditor’s motion be granted in part and denied in part. (R&R [Doc. 113].) The Court
25   found these motions suitable for determination on the papers submitted and without oral
26   argument. See Civ. L.R. 7.1(d.1). For the following reasons, the Court ADOPTS the
27   R&R in its entirety and GRANTS IN PART AND DENIES PART Judgment Creditor’s
28   Motion to Deny Marsha Gonzalez’s Claim of Exemption [Doc. 98].
                                                    1
                                                                              16-CV-750 W (BLM)
     Case 3:16-cv-00750-W-BLM Document 128 Filed 03/25/21 PageID.1394 Page 2 of 5



 1   I.    BACKGROUND
 2         On February 28, 2019, the Court entered two orders of judgment following entry of
 3   default against Defendant Armando Gonzalez in favor of Plaintiffs Roe and Doe in the
 4   amount of $5,789,000 each. [Docs. 82, 83.] Plaintiffs are currently attempting to enforce
 5   and collect on the judgment against Mr. Gonzalez, including levying funds from accounts
 6   in the name of Marsha Gonzalez, Mr. Gonzalez’s spouse.
 7         On June 25, 2020, Plaintiff Jane Doe levied bank accounts in the name of Ms.
 8   Gonzalez at Cabrillo Credit Union in the amount of $24,926.58. (Oppo. [Doc. 98-2] at
 9   2.) Thereafter, on July 6, 2020, Ms. Gonzalez filed a Claim of Exemption seeking release
10   of the entire levied amount, arguing it is her separate property. On July 16, 2020,
11   Plaintiff Jane Doe filed the operative Motion Opposing Ms. Gonzalez’s Claim of
12   Exemption Re Levy On Cabrillo Credit Union accounts xxxxxx7237 S 0000,
13   xxxxxx7237 S 0001, and xxxxxx7237 S 0080. [Doc. 98.]
14         On January 22, 2021, United States Magistrate Judge Barbara L. Major issued an
15   R&R recommending that Judgment Creditor’s motion be granted in part and denied in
16   part. (R&R [Doc. 113].) On February 5, 2021, Ms. Gonzalez filed an objection to the
17   Magistrate Judge’s R&R. (Def.’s Objs. [Doc. 18].)
18
19   II.   LEGAL STANDARD
20         The duties of the district court in connection with a magistrate judge’s report and
21   recommendation are set forth in Rule 72(b) of the Federal Rules of Civil Procedure and
22   28 U.S.C. § 636(b)(1). The district court “must make a de novo determination of those
23   portions of the report . . . to which objection is made,” and “may accept, reject, or
24   modify, in whole or in part, the findings or recommendations made by the magistrate.”
25   28 U.S.C. § 636(b)(1)(C); see also United States v. Remsing, 874 F.2d 614, 617 (9th Cir.
26   1989); United States v. Raddatz, 447 U.S. 667, 676 (1980). When no objections are filed,
27   the district court may assume the correctness of the magistrate judge’s findings of fact
28   and decide the motion on the applicable law. See Campbell v. United States Dist. Court,

                                                   2
                                                                                  16-CV-750 W (BLM)
     Case 3:16-cv-00750-W-BLM Document 128 Filed 03/25/21 PageID.1395 Page 3 of 5



 1   501 F.2d 196, 206 (9th Cir. 1974). Under such circumstances, the Ninth Circuit has held
 2   that “a failure to file objections only relieves the trial court of its burden to give de novo
 3   review to factual findings; conclusions of law must still be reviewed de novo.” Barilla v.
 4   Ervin, 886 F.2d 1514, 1518 (9th Cir. 1989) (citing Britt v. Simi Valley Unified Sch. Dist.,
 5   708 F.2d 452, 454 (9th Cir. 1983)).
 6
 7   III.   DISCUSSION
 8          Having read and considered the papers submitted, including Ms. Gonzalez’s
 9   objections, the Court concludes the Report presents a well-reasoned analysis of the issue.
10          As an initial matter, Ms. Gonzalez does not object to the Magistrate Judge’s
11   designating as separate property the $10,303.50 Ms. Gonzalez received in life insurance
12   proceeds following the death of her mother. The Court agrees. See Fam. Code §
13   770(a)(2) (“Separate property of a married person includes . . . [a]ll property acquired by
14   the person after marriage by gift, bequest, devise, or descent.”). Therefore, Judgment
15   Creditor’s Opposition to Ms. Gonzalez’s Claim of Exemption is denied as to Credit
16   Union account xxxxxx7237 S 0001.
17          Ms. Gonzalez does contest the Magistrate Judge’s recommendation that the levied
18   total of $14,535.78 from Cabrillo Credit Union accounts xxxxxx7237 S 0000 and
19   xxxxxx7237 S 0080 be construed as community property and released to Judgment
20   Creditor. Specifically, Ms. Gonzalez reiterates previously made arguments that she
21   entered into a Marital Settlement Agreement (“MSA”) which transmuted all bank
22   accounts in Ms. Gonzalez’s name to her separate property and that there is no evidence
23   funds in her accounts were commingled with Defendant. (See Def.’s Objs. [Doc. 18].)
24          Section 760 of the California Family Code provides the general rule that “all
25   property, real or personal, wherever situated, acquired by a married person during the
26   marriage while domiciled in this state is community property.” Fam. Code, § 760.
27   Section 771(a) states the correlative rule that “[t]he earnings and accumulations of a
28   spouse . . . after the date of separation of the spouses, are the separate property of the

                                                    3
                                                                                    16-CV-750 W (BLM)
     Case 3:16-cv-00750-W-BLM Document 128 Filed 03/25/21 PageID.1396 Page 4 of 5



 1   spouse.” Fam. Code, §771(a). “‘Date of separation’ means the date that a complete and
 2   final break in the marital relationship has occurred,” as evidenced by one spouse
 3   expressing to the other the intent to end the marriage and conduct “consistent with the
 4   intent to end the marriage.” Fam. Code, § 70.
 5         Here, although Defendant and Ms. Gonzalez executed an MSA prior to
 6   Defendant’s incarceration in 2015, their conduct has not been “consistent with the intent
 7   to end the marriage.” Fam. Code, § 70(a)(2). Defendant and Ms. Gonzalez still live
 8   together and remain married more than two years after learning their divorce was never
 9   finalized. (Gonzalez Decl. [Doc. 103-1] ¶¶ 14-19; Gonzalez Dep. [Doc. 111-1, Ex. 1] at
10   13.) Further, Defendant and Ms. Gonzalez share accounts and a credit card, Defendant’s
11   income is deposited every month into an account controlled by Ms. Gonzalez, and Ms.
12   Gonzalez pays for all the household bills. (Kessler Decl. [Doc. 100] ¶¶ 11-12; Def. Dep.
13   [Doc. 111-1, Ex. 2] at 74-75.) The evidence suggests Ms. Gonzalez and Defendant
14   commingled their funds and kept them in Ms. Gonzalez’s name not to make a “complete
15   and final break in the marital relationship,” but rather to prevent Plaintiffs from reaching
16   the funds. Accordingly, Ms. Gonzalez has failed to meet her burden to show the funds
17   are exempt and Judgment Creditor’s Opposition to Marsha Gonzalez’s Claim of
18   Exemption Re Levy On Cabrillo Credit Union accountsxxxxxx7237 S 0000 and
19   xxxxxx7237 S 0080, from which the U.S. Marshal levied a total of $14,535.78, is
20   granted.
21
22   IV.   CONCLUSION & ORDER
23         For the foregoing reasons, the Court ORDERS as follows:
24                (1) The R&R [Doc. 113] is ADOPTED in its entirety;
25                (2) Judgment Creditor’s Opposition to Marsha Gonzalez’s Claim of
26         Exemption Re Levy on Cabrillo Credit Union account xxxxxx7237 S 0001 is
27         DENIED and the U.S. Marshal is ORDERED to release to Ms. Gonzalez
28         $10,303.77 in Levied Funds being held pursuant to the bank levy;

                                                   4
                                                                                  16-CV-750 W (BLM)
     Case 3:16-cv-00750-W-BLM Document 128 Filed 03/25/21 PageID.1397 Page 5 of 5



 1               (3) Judgment Creditor’s Opposition to Marsha Gonzalez’s Claim of
 2         Exemption Re Levy on Cabrillo Credit Union accounts xxxxxx7237 S 0000 and
 3         xxxxxx7237 S 0080 is GRANTED and the U.S. Marshall is ORDERED to
 4         release to Judgment Creditor the $14,535.78 of Levied Funds being held pursuant
 5         to the bank levy.
 6         IT IS SO ORDERED.
 7   Dated: March 25, 2021
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               5
                                                                            16-CV-750 W (BLM)
